On Rehearing. '
PIowe, J.
Through inadvertence we passed upon the merits of this «case, which had not been passed on in the court below. Our judg*469ment should he limited to overruling the plea of prescription, in. regard to which, and the facts by which it is shown that prescription had been renounced, our opinion is unchanged.
It is therefore ordered (our former decree being set aside) that the judgment of the lower court he avoided and reversed; that the plea of prescription filed by defendant he overruled, and that this cause be remanded to the lower court to be proceeded with according to law;, the defendant to pay costs oí appeal.